Case 1:20-cv-00428-BLW Document 2 Filed 08/28/20 Page 1 of 6

Willidan Bull futled 7.7293"

(full name/prisoner number)

Wa AL 2A Eelahe coeection Enshtwhi on odohino
ORoli wo. $3 H US. COURTS

(complete mailing address)

 

UNITED STATES DISTRICT COURT Aue 28 ae _
Filed. KENYON
FOR THE DISTRICT OF IDAHO Revd. sFEPHEN WA sf OF IDAHO
CLERK, DISTR
Wid Call Badlee 272°?
LO ian All bute

 

(fll name) Case No,
(to be assigned by Court)

Plaintiff,

PRISONER COMPLAINT

wenn bl Rater ¥
bin WS paddivont of Conkuch yn Trial Requested: x Yes

No

 

 

Defendant(s),

(if you need additional space, use a blank
page for a continuation page)

 

A, JURISDICTION

The United States District Court for the District of Idaho has jurisdiction over my claims under:

(cheek all that apply):
42 ULS.C, § 1983 (applies to state, county, or city defendants)
Bivens y, Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S, 388

(1971) and 28 U.S.C, § 1331 (applies to federal government defendants only)

Other federal statute (specify) ; or diversity of citizenship.
I also ask the federal court to exercise supplemental jurisdiction over state
law claims,

PRISONER CIVIL RIGHTS COMPLAINT - page L Revised 11/12/09

 
Case 1:20-cv-00428-BLW Document 2 Filed 08/28/20 Page 2 of 6

B, PLAINTIFF _
My name is (1114 Gil | butled ae, ; citizen of the State of Aho,
presently residing at AL 4B rer) 38| Hostal ARIVE DROFine rh 8264
C, DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, ifvou have two different
claims against one defendant, you will use two pages, Attach a continuation page if needed, but try fo be brief.)

1. Tam suing AA Kb AAI K22- , who was acting as Warten

(defendant) (job title, if'a person; function, ifan entity)

for the Sade of colao papadtunent of PorKections

(state, county, city, federal government, or private entity performing a publie function)

2, (Factual Basis of Claim) lam complaining that once ' / fr 2 Of 4 , Defendant did
. (dates)

the following (state how Defendant participated in the violationand include the reason Defendant so acted if known).
: ) udeutalen Al Lumiktez on dre Abo, Dak 2
Wok ASS ES T tks AEYAAD foR MY SAGEY - TH WAS IN Peres
Custard Gnd Wht onan valady dto Mow. Oak 4 A> kCEX to
live ort We VARD Ad 15.0.2. THe: DAA OD Lett ON Kage dz.
Wr Like LOANS inl DAR er PRED + WAS AsSAu) tri BY A KAN Gy ANG,
WMiewilee F ROW) Aer Acs Ki bre l AK) His Name ChastoPher Lod
WArDIN(. We was conics ot Ag, Bolewy inl is Crtsé nurse R
i ADA Coty Piako Ce of -IGG4H4B) os ECM? aller
Ad Powniner Ail ned Kes wo she, of Male Wry. Ld@ SHS]. Leh
N22 uss Gaw ase, WHA bu Aete7 atl, eet 5 IS “Blo Sy
3. (Legal Basis of Claim) | alleg¢ that the acts described above violated tid following provistons of the .
Constitution, federal statutes, or wt NS . ~
TAlueL 4s peobet Sth prrendunend, Ther MSO U( Ola AW te.
“tte Tr of AAUGY  T i YW Ovi2er . Taw

‘ é ‘ TT wi, 3 th
¢ AU Cadion \eus LOAS I

 

 

 

 

 

 

   

“s

     
     

Aeriwidhk her | LI Gand id

 

frectdl we to Vive in POPALH OM thick Paseis Secivus Aix tog
Sileky And Also Whatred Wek Hn

4, [allege that I suffered, the following ee of damages as a result:

Zhe Bure’ wol. by

Hdslin4 os \ UW On_We-. 1& Ja
Hesieas A Kesinit of He Waber
[. the, Kno N\theent on 3.

Riches s zie wrk) (ike dies endarrvgte bey thede. Séevedys .
“Trek ttle pried of Al wus Buchs ux Othe Atk Gorthiati,

OR, CR OIW14-448! Crist prer bay Pintle .

  
  

  
        

PRISONER CIVIL RIGHTS COMPLAINT - page 2 Revised 11/12/09

 

 
Case 1:20-cv-00428-BLW Document 2 Filed 08/28/20 Page 3 of 6

5. I seek the following relief; ol mi | | ion all Aes Punadte Ve DAMAGES

 

 

6, Lam suing Defendant in his/her __ personal capacity (money damages from Defendant personally), and/or
official capacity (seeking an order for Defendant to act or stop acting in a certain way; of money damages from an
entity because of Defendant's acts, as allowed by law), oV Defendant is an entity (government or private business).

7. For this claim, I exhausted the grievance system within the jail or prison in which I am incarcerated,
____Yes __No. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full
jail or prison grievance remedies were not exhausted. TX hut. tt inl PROGCA UL Cr, tODY
C2. Seuthel years . ey 7 (raw With the Shaof Tabiks
Wave Sento Kiles on ble whet, rill ae pes Io Could ert

Tie tw POPWARIO, 2 Show) howe need beya wine? Out of
ng, PoRal Weathe Unc -
D. PREVIOUS OR PENDING LAWSUITS

       
  

Kis

      

 

a

 

Ihave pursued ot am now pursuing the following other lawsuits: (include (1) all lawsuits in state or federal
court related to the subject matter of this action, and (2) any federal court civil rights lawsuits, related or unrelated, and
note whether you have received a strike under 28 U.S.C. § 1915(g) for filing a complaint that is frivolous, maticious, or
fails to state a claim upon which relief can be granted.)

Court Case No. Case Name Status of Case Strike?

iV ey 00323pen  BukeRu, BlAdeS pis risoed

 

 

 

 

E. REQUEST FOR APPOINTMENT OF ATTORNEY

Ido do not request that an attorney be appointed to represent me in this matter. I believe that
Land in need of an attorney for these particular reasons which make it difficult for me to pursue this

matter without an ; al
attorney:_F sigh Ae ne Gap yp bstiee AG ERA EM fg XO rau AES:
A poh LP ROA bs karl Ay eT isbn SOI TE 6

     
 

     

 

EF, DECLARATION UNDER PENALTY OF PERJURY

{ declare under penalty of perjury:

that I am the plaintiff in this action, that I have read the complaint, and that the information contained in
the complaint is true and correct. 28 U.S.C. § 1746; 18 ULS.C. § 1621; and

PRISONER COMPLAINT - p. 3, (Rev.
10/24/20)

 

 
Case 1:20-cv-00428-BLW Document 2 Filed 08/28/20 Page 4 of 6

that I deposited this complaint postage prepaid in a United States postal depository unit on
(date); OR that I gave the complaint to prison officials for mailing and filing with the Clerk

of Court under the indigent inmate policy on (date); OR (specify other method)

Executed at ZL < /O on SS, /PL AOL O

(Location) ate) *

heele [BgZlEe

Plaintiffs Original Signature

Note. Fill in the page numbers. Keep one copy of the complaint for yourself (or you may send a copy to the Clerk
of Court with your original complaint so that the Clerk can stamp the date and case number on the copy and return it to
yott), but do not send extra copies of the complaint to the Court for Defendants or otherwise. Do not attach original exhibits
to your complaint, such as your only grievance copy. Do not attach more than 25 pages of exhibits. If you have more
exhibits, wait until the Court determines you can proceed and then seek leave to file them for an appropriate purpose. After
your complaint has been filed, it must be reviewed by a federal Judge to determine whether you can proceed,

PRISONER COMPLAINT « p. 4. (Rev.

10/24/2011)

 
Case 1:20-cv-00428-BLW Document 2 Filed 08/28/20 Page 5 of 6

Cond fu Deoupleink Sf H/2010

s air g distbled Putsonda His PRSLNWD have

ee AitG poste, with Acari Sthed SO OK KLPUA fi
Bipolar type ae pr ae hhc weds Tor thes

‘w, har. ual Lemp fs 4 s well ‘2,

ioe We the “thasiogal SNe ah Nis KSCLITASE O

| fol [nesses 2 ios forced. U8 ord of He bd

hoa Wik, 2 wild htwe en sil Hare. As

well 4 Glue reine 3 Km Akar kigbts

fy cL 4 Ae tn p fected lth Covshtehorn Certtein Raph

NL WAS FIL W bern ng aA plas SUN
wentlces heow cigs nights, (MKS Chas
pet in Ge oR sayeral os WO pnraske

“A moved fron 4 fhe bE IG vee

3. Pypked
in inviok chins Gab! Con ypokaby he sejen pS -
pe NE Mba im fhe pwee fepun7s a7 “ob rn
{he Dicovery of the fled Ada Quarts cout
LSE We LA ) 61-19-4438 | WAS Cumpictel
i Boer Ww setenced fo 10 YOKn3
2 Cans ye He pkustel AMPK & ne cpanel We

[cnet bits Gandy -
ict Mera Sheuhhl a
dl dt 3 ful aut 0 fll
fi. feo Chow mn On ae Breer vay ON thin lode |

i tind NSREGARL LW Wn a
Mt ma W WAS Bhatt. assifiited ef

f

at

 

  
 

 

 

 

 

ALO At
Case 1:20-cv-00428-BLW Document 2 Filed 08/28/20 Pageéofé .

eee Pon paar “2.

myn kKonGHTs nennieeg |
bg dhe Gos D bac 0 subfeees) RL oligre
rn A wade 9 Shubled, Ley bard’ bi rek
Z a (S0p tcing xaghed! hice.
Mee ee ws Ald by nu fal E ns
SCOR: Wes WW Wd Gone Go BE Assaulted!
ase. Known oP G eee Since he hh rut
Pod May St me _jnko ProkcHie
ust j cpl be ih TD ben heowr foest.
Kno tel See Prana on, WL ops

ty

| Azsous (tel ot om, pued,
cape the toot ol lf Wb
ln Noell . Ku phusle cal AE ord Ldunst4ing
lot. post ttn dhe se 6S yar LQ f
we @ hued tine heine Ahovrbl pov) ORIOL
ls \o hi agouti ee een eer a

buen Ketel A) howais New fei
ho pre. (Uosé ps OG usoruss hes

4) Al Roomies dhe Wick, Win, BA 4 Mah § Hots
b cy binol

Wilf iaut bi) but

§[21 2020 X Will Lo Boe

—_——

 

 
